COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Simon Fletcher, Relator

Appellate case number:      01-18-01109-CR

Trial court case number:    17CCR00241

Trial court:                County Court of Chambers County

       On December 18, 2018, relator, Simon Fletcher, filed a petition for a writ of
mandamus seeking to compel the respondent district judge to vacate his December 6, 2018
order denying relator’s ex parte motion to reverse removal of court-appointed attorney and
to reinstate the trial counsel originally appointed to the case. Relator has included an
appendix with his petition. See TEX. R. APP. P. 52.3(k), 52.7.

        The Court requests a response to the petition for writ of mandamus by any real party
in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed within 20
days from the date of this order. See id. 2, 52.4.

       It is so ORDERED.
Judge’s signature: ____/s/ Evelyn V. Keyes______
                    Acting individually  Acting for the Court
Date: __December 20, 2018____